Title: To James Madison from St. George Tucker, 11 December 1815
From: Tucker, St. George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Wmsburg
                            Decr. 11th. 1815.
                        
                    
                    On friday last I had the pleasure of recieving your favor introducing the young Count Barziza, & his friend to my Acquaintance; they did me the favor to dine with me, and I was much pleased with them both. Fortunately, Mr. Scott had not left Williamsburg; I availed myself of that Circumstance by introducing them to him, & have reason to think he may be the means of procuring them such information as the nature of the Counts Case may require: I know not whether they are still in town. I do myself the pleasure to return Doctor Joddrel’s Letter, enclosed. Do me the favour to present my best wishes & Compliments to Mrs. Madison; and to accept Assurances of my greatest esteem, & friendship. I am dear Sir, most respectfully yours,
                    
                        
                            St: G: Tucker
                        
                    
                